Case: 4:12-cv-00361-AGF Doc. #: 985 Filed: 12/07/20 Page: 1 of 5 PageID #: 14018




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

SCOTT D. MCCLURG, et al.,                         )
                                                  )
                              Plaintiffs,         )
                                                  )
                                                      Pertaining to Cases Consolidated for
vs.                                               )
                                                      Discovery and Pretrial Proceedings under
                                                  )
                                                      Lead Case No. 4:12CV00361 AGF
MALLINCKRODT LLC, et al.,                         )
                                                  )
                              Defendants.         )
                                                  )


                       BUTLER PLAINTIFFS’ MOTION TO SEVER
       The Plaintiffs in Butler v. Mallinckrodt LLC, No. 4:18-cv-01701-AGF; Koterba v.

Mallinckrodt LLC, No. 4:18-cv-01702-AGF; Hines v. Mallinckrodt LLC, No. 4:18-cv- 01703-

AGF; and Walick v. Mallinckrodt LLC, No. 4:18-cv-01704-AGF (collectively, “Butler”), pursuant

to this Court’s November 12, 2020 Order, respectfully ask the Court to sever their claims against

Mallinckrodt so they may proceed against Cotter without having to wait for Mallinckrodt’s

bankruptcy proceedings to be resolved. In support, Plaintiffs state the following:


  I.   Introduction.
       Cotter is not entitled to a stay because it has not filed for bankruptcy protection. Hence, if

it wants to join in Mallinckrodt’s stay it must prove unusual circumstances allow it to do so. No

such circumstances exist. Cotter and Mallinckrodt are two wholly separate entities and Plaintiffs

seek to hold Cotter liable for actions and omissions separate and apart from the actions and

omissions of Mallinckrodt. In other words, Plaintiffs’ claims against one are not dependent on their

claims against the other. There is no reason to force Plaintiffs to wait for what could be years to

pursue their claims against Cotter. Because no special circumstances exist, it would be unfair to

allow Cotter to benefit from Mallinckrodt’s bankruptcy to the prejudice of Plaintiffs.
Case: 4:12-cv-00361-AGF Doc. #: 985 Filed: 12/07/20 Page: 2 of 5 PageID #: 14019




 II.   Legal Authority and Argument.

    A. Cotter is only entitled to a stay in “unusual circumstances,” which do not exist here.
The purpose of § 362’s automatic stay is to protect the party filing bankruptcy by stopping all

collection efforts so that an orderly reorganization or liquidation of the debtor’s assets may be had.

Lynch v. Johns-Manville Sales Corp., 710 F.2d 1194, 1197 (6th Cir. 1983). The stay is not intended

to benefit any other party and allowing other parties to join the stay is contrary to the purpose of

bankruptcy law.

       Nothing in the legislative history counsels that the automatic stay should be invoked
       in a manner which would advance the interests of some third party, such as the
       debtor's co-defendants, rather than the debtor or its creditors. This Court concurs
       with the district court's conclusion that “it would distort congressional purpose to
       hold that a third party solvent co-defendant should be shielded against his creditors
       by a device intended for the protection of the insolvent debtor” and creditors
       thereof.

Lynch, 710 F.2d at 1197.

       Because congress did not intend non-bankrupt defendants from enjoying the benefits of a

stay, “there must be ‘unusual circumstances’” to justify allowing them to do so. A.H. Robins Co.

v. Piccinin, 788 F.2d 994, 999 (4th Cir. 1986). “[C]ertainly something more than the mere fact that

one of the parties to the lawsuit has filed a Chapter 11 bankruptcy must be shown in order that

proceedings be stayed against non-bankrupt parties.” Id. (internal citation omitted). Such

circumstances exist when the non-bankrupt party, though maybe a separate entity on paper, is

essentially one and the same with the bankrupt defendant. “This ‘unusual situation,’ it would seem,

arises when there is such identity between the debtor and the third-party defendant that the debtor

may be said to be the real party defendant and that a judgment against the third-party defendant

will in effect be a judgment or finding against the debtor.” Id.

       These unusual circumstance do not exist here. Cotter is not the same entity as Mallinckrodt.

Any judgment against Cotter will be paid by Cotter, not Mallinckrodt. There is no legitimate reason

                                                  2
Case: 4:12-cv-00361-AGF Doc. #: 985 Filed: 12/07/20 Page: 3 of 5 PageID #: 14020




why Cotter requires the bankruptcy protections the law affords to Mallinckrodt. The case should

be severed so Plaintiffs claims can proceed against Mallinckrodt.


   B. Because the alternative to severance is forcing Plaintiffs to wait potentially years for
      a trial, the Court should err on the side of severing the claims.
       Rule 42(b) of the Federal Rules of Civil Procedure provides that, “[f]or convenience, to

avoid prejudice, or to expedite and economize, the court may order a separate trial of one or more

separate issues, claims, crossclaims, counterclaims, or third-party claims.” Fed. Rule Civil

Procedure 42(b). When considering severance due to the bankruptcy of a single defendant, courts

give considerable weight to the prejudice Plaintiffs would suffer if the non-bankrupt parties are

allowed to enjoy a stay the law does intend for them to receive:

       Having weighed the various competing considerations, I find that the prejudice to
       the plaintiffs if the proceedings stall, combined with the lack of any clear showing
       of prejudice to the defendants, outweighs the potential inefficiencies in discovery
       and in multiple trials. The procedural posture of this case distinguishes it from many
       others involving severance. While in some cases the alternative to severance is the
       joint trial of claims or parties, here it is denying the plaintiffs any trial until Dow
       Corning's bankruptcy proceedings are resolved. Thus, the potential prejudice to the
       parties should be given particular weight.

Cashman v. Montefiore Med. Ctr., 191 B.R. 558, 563 (S.D.N.Y. 1996).

       In Cashman, the court rejected the non-bankrupt defendants’ argument that it would be

unfairly prejudicial to force them to defend the case without the bankrupt co-defendant. Id. at 561.

“[I]n practical terms the defendants are distressed principally because they must withstand the

plaintiffs' assault without the [bankrupt defendant's] presence, with all that entails. However, that

alone does not provide a reason for extending the stay to solvent co-defendants. Id. (citing

Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 546 (5th Cir.1983)).

       The court in Cashman also rejected the non-bankrupt defendants’ argument that severance

was improper because there was too much overlap among the claims. The court conceded that


                                                 3
Case: 4:12-cv-00361-AGF Doc. #: 985 Filed: 12/07/20 Page: 4 of 5 PageID #: 14021




“some overlap in testimony presented at the two trials is inevitable . . . . [and] some portion of the

expert testimony will have to be repeated in both trials.” Id., at 563. Nevertheless, because the

prejudice to the plaintiffs should be given “particular weight” when the alternative to severance is

a stay of the entire case, the court ordered the claims severed so plaintiffs can proceed against the

non-bankrupt defendants. Respectfully, the Court should do the same here.


III.   Conclusion
       Cotter is not entitled to piggy-back onto Mallinckrodt’s bankruptcy protections. No unique

or special circumstances exist that would prejudice Cotter if it is not allowed to do so. In contrast,

Plaintiffs will be prejudiced if they are forced to stop pursing their claims against Cotter for the

duration of Mallinckrodt’s bankruptcy.

       WHEREFORE, for the reasons given above, Plaintiffs respectfully ask the Court to sever

their claims against Mallinckrodt so they may proceed against Cotter without having to wait for

Mallinckrodt’s bankruptcy proceedings to be resolved.



Dated: December 7, 2020
                                               Respectfully Submitted,

                                               HUMPHREY, FARRINGTON & McCLAIN, P.C.


                                               /s/ Jonathan Soper
                                               Kenneth B. McClain          #32430
                                               Jonathan M. Soper           #61204
                                               Colin W. McClain            #64012
                                               221 West Lexington, Suite 400
                                               Independence, MO 64050
                                               Telephone: (816) 836-5050
                                               Facsimile: (816) 836-8966
                                               kbm@hfmlegal.com
                                               jms@hfmlegal.com
                                               cwm@hfmlegal.com
                                               ATTORNEYS FOR PLAINTIFFS

                                                  4
Case: 4:12-cv-00361-AGF Doc. #: 985 Filed: 12/07/20 Page: 5 of 5 PageID #: 14022




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 7h day of December, 2020, I electronically filed the above
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to counsel of record.

                                                    /s/ Jonathan Soper
                                                    Attorney for Plaintiffs


SHOOK, HARDY & BACON LLP                            RILEY SAFER HOLMES & CANCILA,
David R. Erickson   # 31532MO                       LLP
Steven D. Soden     # 41917MO                       Brian O. Watson, #68678MO
Anthony R. Martinez # 61791MO                       70 W. Madison St., Ste. 2900
2555 Grand Boulevard                                Chicago, Illinois 60602
Kansas City, MO 64108-2613                          Telephone: (312) 471-8700
Phone: (816) 474-6550                               Facsimile: (816) 836-8966
Fax: (816) 421-5547                                 bwatson@rshc-law.com
derickson@shb.com                                   ATTORNEY FOR DEFENDANT
ssoden@shb.com                                      COTTER CORPORATION (N.S.L)
amartinez@shb.com
ATTORNEYS FOR DEFENDANT
MALLINCKRODT LLC




                                                5
